DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 07/12/2022 with respect to claims 1, 3, and 5-11, have been fully considered and are persuasive.  Therefore, the Objections to the Title, Abstract, Drawings, and Claims are withdrawn. Furthermore, the rejection of claims 1, 3, and 5-11, under 35 U.S.C. § 112 and 103,  are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) VU et al., US 20090216431, and previously disclosed prior art reference(s) Fujita, Roeth, Furukawa, Tang, Kmiecik, and Mori. The grounds for rejection in view of amended claims are provided below.
Claim Objections
Claim 5 is objected to because of the following informalities: “the automatic driving controller according to claim” text does not specify which claim it is dependent upon. For examining purposes, the Office interprets claim 5 as dependent upon claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are at least:
detect vehicle speed, specification paragraph [0021]
determine vehicle position, specification paragraph [0018]
obtain map information, specification paragraph [0018]
The dependent claims 3, 5-8, and 10-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 9, and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA, US 20200166364, herein further known as Fujita, in view of FURUKAWA, US 20180284791, herein further known as Furukawa, further in view of ROETH, US 20200132476, herein further known as Roeth, further in view of VU et al., US 20090216431, herein further known as Vu, and further in view of MORI, US 20070078594, herein further known as Mori.
Regarding claim 1, Fujita discloses an automatic driving controller (paragraph [0020]) for performing automatic driving (paragraph [0018]) using map information (paragraph [0018]), the controller comprising: an input unit for inputting at least vehicle sensor information (paragraph [0022]), vehicle position information on a map (paragraph [0032]), and map information (paragraph [0018]); a recognition unit (paragraph [0021]) that processes the information from the input unit (paragraph [0049]) and generates vehicle position information (paragraph [0022]) and vehicle control information (paragraph [0023], control points) and a control unit (paragraph [0020]) which uses the vehicle position  (paragraph [0022]) and vehicle control information  (paragraph [0023], control points) from the recognition unit (paragraph [0021]) wherein the recognition unit (paragraph [0021]) comprises: a first means for correcting the vehicle position information on the map (paragraphs [0018-0021]) using the vehicle sensor information (paragraphs [0030-0036], see also at least FIG. 4, FIG. 5, and FIG. 6)); a second means for positioning reference points at prescribed distance intervals on a road described by the map information (paragraphs [0030-0036], see also at least FIG. 4, FIG. 5, and FIG. 6); lane center point locations (paragraphs [0030-0036], see also at least FIG. 4, FIG. 5, and FIG. 6) obtained using the GPS and a map transmission function (paragraph [0022]) and wherein the first means generates first lane marker location information (paragraph [0024]) obtained by correcting past location information of lane markers (paragraphs [0019] and [0031], see also at least FIG.2) grasped by a camera using GPS and vehicle position (paragraph [0022]). and second lane marker location information based on current location information of lane markers (paragraph [0022]) grasped by the camera (paragraph [0024]).
However, the apparatus of Fujita does not explicitly state provide operation target amounts for vehicle control units such as an engine, steering, and brakes, and a third means for adjusting the prescribed intervals according to a vehicle speed, and generates third lane marker location information obtained by adding lane markers on a map using lane center point locations and generates third lane marker location information obtained by adding lane markers on a map using lane center point locations obtained using the GPS and a map transmission function which wirelessly receives map information and provides at least one of a lane center point, a lane width, and a speed limit, and obtains fourth lane marker information by pattern matching between the second lane marker information and the third lane marker information.
The apparatus of Furukawa teaches providing operation target amounts (paragraph [0055], instructions) for vehicle control units such as an engine, steering, and brakes (paragraph [0055]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including provide operation target amounts for vehicle control units such as an engine, steering, and brakes as taught by Furukawa.
One would be motivated to modify Fujita in view of  Furukawa for the reasons stated in Furukawa paragraph [0021], reduce collision risk, avoid a hazardous area and allow smooth passage of the host vehicle for a more robust apparatus and method.  Furthermore, navigating roads utilizing the of the road allows the system to more easily determine hazardous obstacles in order to allow smooth passage of the host vehicle.
Additionally, the claimed invention is merely a combination of old, well known elements of automatic driving control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
The apparatus of Roeth teaches a third means for adjusting the prescribed intervals according to a vehicle speed (paragraph [0084]) and  lane marker location information obtained by adding lane markers on a map using lane center point locations (paragraph [0003] and [0085]) and map transmission function which wirelessly receives map information (paragraph [0068]) and provides at least one of a lane center point (paragraph [0083]), a lane width (paragraph [0017]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including a third means for adjusting the prescribed intervals according to a vehicle speed and adding lane markers on a map using lane center points obtained and map transmission function which wirelessly receives map information and provides at least one of a lane center point, a lane width as taught by Roeth.
One would be motivated to modify Fujita in view of  Roeth for the reasons stated in Roeth paragraph [0006], a more robust method for producing a more detailed and precise lane-accurate road map, and a corresponding data processing.  Furthermore, the method can designate a road map that contains only information relating to a road course and/or a road, but not containing information regarding individual lanes on the road. For example, the road-accurate road map can have one or more nodes and edges, where an edge can be used to represent a road and/or a road segment and a node can represent an intersection.
In addition, the apparatus of Vu teaches a third means for adjusting the prescribed intervals according to a vehicle speed (paragraph [0043]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including a third means for adjusting the prescribed intervals according to a vehicle speed as taught by Vu.
One would be motivated to modify Fujita in view of  Vu for the reasons stated in Vu paragraph [0001], a more robust method and apparatus of distance adjustment to improve accuracy in the timing of announcing or otherwise notifying a maneuver to a user by a navigation system.
Additionally, the claimed invention is merely a combination of known elements of evaluating various factors involved in a road intersection, vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	Furthermore, the apparatus of Mori teaches lane marker information by pattern matching between the second lane marker information and the third lane marker information (paragraphs [0008] and [0025]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including lane marker information by pattern matching between the second lane marker information and the third lane marker information as taught by Mori.
One would be motivated to modify Fujita in view of  Mori for the reasons stated in Mori paragraph [0035], for a more robust method to detect a position of a vehicle and display a map of an area around the vehicle and a vehicle position mark on a display.  Furthermore, the more robust system for navigation and vehicle positioning allows the vehicle driver to focus more attention on the road and not a physical road map.
Additionally, the claimed invention is merely a combination of old, well known elements of a navigation system, and vehicle position estimating, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Fujita, Furukawa, Roeth, Vu, and Mori disclose all limitations of claim 1 above.
Fujita discloses the recognition unit (Fujita, paragraph [0021]) and extracting reference points (Fujita, paragraph [0030-0036], see also at least FIG. 4).
However, the apparatus of Fujita does not explicitly state points where a line perpendicular to a road center line direction and road width lines intersect; and a fifth means for positioning lane markers at the selected reference points.
The apparatus of Roeth teaches points where a line perpendicular to a road center line direction and road width lines intersect; and a fifth means for positioning lane markers at the selected reference points (paragraph [0003]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including points where a line perpendicular to a road center line direction and road width lines intersect; and a fifth means for positioning lane markers at the extracted points as taught by Roeth.
One would be motivated to modify Fujita in view of  Roeth for the reasons stated in Roeth paragraph [0006], a more robust method for producing a more detailed and precise lane-accurate road map, and a corresponding data processing.  Furthermore, the method can designate a road map that contains only information relating to a road course and/or a road, but not containing information regarding individual lanes on the road. For example, the road-accurate road map can have one or more nodes and edges, where an edge can be used to represent a road and/or a road segment and a node can represent an intersection.
Additionally, the claimed invention is merely a combination of old, well known elements of producing lane-accurate road maps for automated or autonomous driving of vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, the combination of Fujita, Furukawa, Roeth, Vu, and Mori disclose all limitations of claim 1 above.
However, the apparatus of Fujita does not explicitly state the distance intervals of the reference points positioned on a road center line are set such that the interval of the reference points is short at an intersection.
The apparatus of Vu teaches the intervals of the reference points positioned on a road center line are set such that the distance interval of the reference points is short  at an intersection (at least paragraphs [0028-0029], see also at least FIGS. 3A-3C).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including the distance intervals of the reference points positioned on a road center line are set such that the interval of the reference points is short at an intersection as taught by Vu.
One would be motivated to modify Fujita in view of  Vu for the reasons stated in Vu paragraph [0001], a more robust method and apparatus of distance adjustment to improve accuracy in the timing of announcing or otherwise notifying a maneuver to a user by a navigation system.
Additionally, the claimed invention is merely a combination of known elements of evaluating various factors involved in a road intersection, vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 9 can clearly perform on the apparatus of claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.
Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 8. The method/steps taught/disclosed in claim 11 can clearly perform on the apparatus of claim 8. Therefore, claim 11 is rejected under the same rationale as claim 8 above.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Fujita, Furukawa, Roeth, Vu, and Mori, in view of KMIECIK et al., US 20100266161, herein further known as Kmiecik.
Regarding claim 5, the combination of Fujita, Furukawa, Roeth, Vu, and Mori disclose all limitations of claim 1 above including the second lane marker information is subjected to pattern matching with the third lane marker information (Mori, paragraphs [0008] and [0025]).
However, Fujita does not explicitly state a process to reduce an amount of lane marker information.
The apparatus of Kmiecik teaches a process to reduce an amount of lane marker information (paragraph [0072]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including a process to reduce an amount of lane marker information as taught by Kmiecik.
One would be motivated to modify Fujita in view of  Kmiecik for the reasons stated in Kmiecik paragraph [0020], creating a more robust method of producing lane information which reduces the number of parameters and requires less computing power to execute the data filter.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and navigation using lane information, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Fujita, Furukawa, Roeth, Vu, and Mori, in view of TANG et al., US 20140267415, herein further known as Tang.
Regarding claim 6, the combination of Fujita, Furukawa, Roeth, Vu, and Mori, disclose all limitations of claim 1 above including the third lane marker information is subjected to pattern matching with the second lane marker information (Mori, paragraphs [0008] and [0025])
However, Fujita does not explicitly state a lane marker location information interpolation process.
The apparatus of Tang teaches a lane marker location information interpolation process (Tang, at least claim 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including a lane marker location information interpolation process as taught by Tang.
One would be motivated to modify Fujita in view of  Tang for the reasons stated in Tang paragraph [0004], a more robust system to keep a driver safe on the road and viewability in bad weather and weak light environments.  Furthermore, system the more robust reduces the chance a vehicle goes off-road across other lanes decreasing danger to the driver and the neighboring traffic.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle driving assistance systems and object recognition, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Fujita, Furukawa, Roeth, Vu, and Mori, in view of KATO et al., US 20200172100, herein further known as Kato.
Regarding claim 7, the combination of Fujita, Furukawa, Roeth, Vu, and Mori, disclose all limitations of claim 1 above including distance intervals of the reference points positioned on a road center line (Fujita, paragraph [0032]).
However, Fujita does not explicitly state interval of the reference points is short when the speed is low and the interval of the reference points is long when the speed is high.
	The apparatus of Kato teaches the interval of the reference points is short when the speed is low (paragraph [0075]) and the interval of the reference points is long when the speed is high (paragraph [0072]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Fujita by including the interval of the reference points is short when the speed is low and the interval of the reference points is long when the speed is high as taught by Kato.
One would be motivated to modify Fujita in view of  Kato for the reasons stated in Kato paragraph [0004], to provide a more robust vehicle control device that can reduce an interference possibility and cause a host vehicle to travel efficiently by generating a travel path where the host vehicle can travel while keeping a certain distance from a target in consideration of various elements of a peripheral environment of the host vehicle.  Furthermore, the more robust vehicle control device can more effectively target the objects for consideration during the automated turning, avoidance, or lane change maneuver.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control device that controls automated driving or driving assistance of a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, all limitations have been examined with respect to the apparatus in claim 7. The method/steps taught/disclosed in claim 10 can clearly perform on the apparatus of claim 7. Therefore, claim 10 is rejected under the same rationale as claim 7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669        

/JESS WHITTINGTON/            Examiner, Art Unit 3669